Exhibit 10.39

KLA-TENCOR CORPORATION

EXECUTIVE SEVERANCE PLAN

(as amended on September 20, 2007)

1. Introduction

The KLA-Tencor Corporation Executive Severance Plan (the “Plan”) is designed to
assure the Company that it will have the continued dedication and availability
of, and objective advice and counsel from the Participants and to provide
Participants with the compensation and benefits described in the Plan in the
event of their termination of employment with the Company under the
circumstances described in the Plan. This document constitutes the written
instrument under which the Plan is maintained and supersedes any prior plan or
practice of the Company that provides severance benefits to Participants.

Participants shall be those Employees selected at the sole discretion of the
Committee.

2. Definitions

For purposes of this Plan, the following terms shall have the meanings set forth
below:

(a) “Average Annual Incentive” shall mean the average annual incentive earned
and paid or payable under the Company’s annual incentive plans (including the
Executive Performance Bonus Plan and Outstanding Corporate Performance Bonus
Plan) for the last three full Company fiscal years, including any portion earned
but deferred; provided, however that if a Participant has not been employed by
the Company for the last three full fiscal years, the Average Annual Incentive
shall mean the Executive’s target bonus.

(b) “Base Salary” shall mean the Participant’s annual base salary in effect as
of the date of termination but prior to any reduction to such Base Salary that
would qualify as a Good Reason termination event.

(c) “Board” means the Board of Directors of the Company.

(d) “Cause” shall mean (A) outside of a Change of Control Period, the occurrence
of any of the following events: (i) the Participant’s conviction of, or plea of
nolo contendre to, a felony; (ii) the Participant’s gross misconduct; (iii) any
material act of personal dishonesty taken by the Participant in connection with
his or her responsibilities as an employee of the Company, or (iv) the
Participant’s willful and continued failure to perform the duties and
responsibilities of his or her position after there has been delivered to the
Participant a written demand for performance from the Board which describes the
basis for the Board’s belief that the Participant has not substantially
performed his or her duties and provides the Participant with thirty (30) days
to take corrective action, and (B) within a Change of Control Period, the
occurrence of any of the following events: (i) the Participant’s conviction of,
or plea of nolo contendre to, a felony that the Board reasonably



--------------------------------------------------------------------------------

believes has had or will have a material detrimental effect on the Company’s
reputation or business; (ii) the Participant’s willful gross misconduct with
regard to the Company that is materially injurious to the Company; (iii) any act
of personal dishonesty taken by the Participant in connection with his or her
responsibilities as an employee of the Company with the intention or reasonable
expectation that such action may result in substantial personal enrichment of
the Participant or (iv) the Participant’s willful and continued failure to
perform the duties and responsibilities of his or her position after there has
been delivered to the Participant a written demand for performance from the
Board which describes the basis for the Board’s belief that the Participant has
not substantially performed his or her duties and provides the Participant with
thirty (30) days to take corrective action.

(e) “Change of Control” shall mean the occurrence of any of the following
events: (i) any “person” (as such term is used in Sections 13(d) and 14(d) of
the Securities Exchange Act of 1934, as amended) becoming the “beneficial owner”
(as defined in Rule 13d-3 under said Act), directly or indirectly, of securities
of the Company representing 50% or more of the total voting power represented by
the Company’s then outstanding voting securities; (ii) the sale or disposition
by the Company of all or substantially all of the Company’s assets; (iii) the
consummation by the Company of a merger or consolidation of the Company with any
other corporation, other than a merger or consolidation which would result in
the voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity) more than 50% of the total
voting power represented by the voting securities of the Company or such
surviving entity outstanding immediately after such merger or consolidation, or
(iv) a change in the composition of the Board, as a result of which fewer than a
majority of the directors are Incumbent Directors. “Incumbent Directors” shall
mean directors who either (A) are directors of the Company as of the date hereof
or (B) are elected, or nominated for election, to the Board with the affirmative
votes of at least a majority of those directors whose election or nomination was
not in connection with any transactions described in subsections (i), (ii) or
(iii) or in connection with an actual or threatened proxy contest relating to
the election of directors of the Company.

(f) “Change in Control Period” shall mean the two (2) year period commencing
upon the occurrence of a Change in Control.

(g) “Code” shall mean the Internal Revenue Code of 1986, as amended.

(h) “Committee” shall mean the Board or such committee appointed by the Board to
act as the committee for purposes of administering the Plan.

(i) “Company” shall mean KLA-Tencor Corporation, any subsidiary corporations,
any successor entities and any parent or subsidiaries of such successor
entities.

(j) “Effective Date” shall mean January 1, 2006.

(k) “Employee” shall mean a full-time regular employee of the Company.



--------------------------------------------------------------------------------

(l) “Good Reason” shall mean (A) outside of a Change of Control Period, the
occurrence of any of the following events: (i) a material reduction of the
Participant’s duties, title, authority or responsibilities; (ii) a reduction in
the Participant’s Base Salary, other than a reduction that applies to other
executives generally; (iii) a material reduction in the aggregate level of the
Participant’s employee benefits, or overall compensation, other than a reduction
that applies to other executives generally; or (iv) the relocation of the
Participant’s office more than thirty-five (35) miles from its then present
location, unless such relocated office is closer to the Participant’s then
principal residence, and (B) within a Change of Control Period, the occurrence
of any of the events listed above in this paragraph except that any reduction in
Participant’s Base Salary shall constitute Good Reason even if such reduction
applies to other executives generally; provided however, that in no event shall
Good Reason exist unless the Participant provides the Company with thirty
(30) days written notice specifying in detail the grounds for a purported Good
Reason resignation and the Company fails to cure the purported grounds for the
Good Reason within such thirty (30) day notice period.

(m) “Participant” shall mean an Employee who meets the eligibility requirements
of Section 3.

(n) “Plan” shall mean this KLA-Tencor Corporation Executive Severance Plan.

(o) “Plan Year” shall mean the Company’s fiscal year.

(p) “Prorated Annual Incentive” shall mean the annual incentive paid to the
Participant under the Company’s annual incentive plans (including the Executive
Performance Bonus Plan and Outstanding Corporate Performance Bonus Plan) for the
most recently completed year, including any portion earned but deferred,
multiplied by a fraction, the numerator of which is the number of days in the
then current fiscal year through the date of the Participant’s termination, and
the denominator of which is equal to 365.

(q) “Severance Multiple” shall mean the Participant’s Severance Period,
expressed in years or fractions thereof (e.g., a Severance Period of two years
results in a Severance Multiple of two). The Severance Multiple may be different
for periods outside of the Change in Control Period and within the Change of
Control Period.

(r) “Severance Payment” shall mean the payment of severance compensation as
provided in Section 4 hereof.

(s) “Severance Period” shall mean the number of years (which may include
fractional years) established by the Committee for an individual Participant.
The Severance Period may be different for periods outside of the Change in
Control Period and within the Change of Control Period.

3. Eligibility

(a) Waiver. As a condition of receiving benefits under the Plan, a Participant
must sign a general waiver and release (the “Release”) on a form provided by
(and in favor of) the Company and not revoke the Release within the time
permitted under applicable state or federal law.



--------------------------------------------------------------------------------

(b) Participation in Plan. Each Employee designated by the Committee shall be a
Participant in the Plan. The Committee may designate that a Participant only
participate with respect to certain terminations of employment during or related
to the Change of Control Period as set forth in Sections 4(c) and 4(d) hereof
and not with respect to certain terminations of employment outside of and
unrelated to the Change of Control Period, as set forth in Section 4(b) hereof.
A Participant shall cease to be a Participant in the Plan when he or she ceases
to be an Employee of the Company (unless such Participant is then entitled to a
Severance Payment under the Plan) or when the Plan expires. A Participant
entitled to a Severance Payment shall remain a Participant in the Plan until the
full amount of the benefits has been delivered to the Participant,
notwithstanding the prior expiration of the Plan. Upon receipt of all the
Severance Payments, the Participant releases the Company from any and all
further obligations under the Plan.

4. Severance Benefits

(a) Termination of Employment. In the event that the Participant’s employment
with the Company terminates for any reason, the Participant shall be entitled to
any (i) unpaid Base Salary accrued up to the effective date of termination;
(ii) unreimbursed business expenses required to be reimbursed to the Participant
in accordance with the Company’s business expense reimbursement policy, and
(iii) pay for accrued but unused vacation that the Company is legally obligated
to pay the Participant. In addition, if the termination is by the Company other
than for Cause or if the Participant resigns for Good Reason, the Participant
shall be entitled to the amounts and benefits specified below.

(b) Termination by the Company Without Cause or the Participant Terminates for
Good Reason. If the Participant’s employment is terminated by the Company
without Cause or if the Participant resigns for Good Reason, and such
termination is not during the Change of Control Period, then, subject to
Sections 3(a) and 5, the Participant shall receive: (i) an amount equal to the
Participant’s Severance Multiple multiplied by the Participant’s Base Salary,
payable in equal installments over the Severance Period and in accordance with
the Company’s normal payroll policies; (ii) the Participant’s Prorated Annual
Incentive, and (iii) accelerated vesting with respect to the Participant’s then
outstanding unvested equity awards with the Participant to receive additional
vesting credit to be calculated based on the ratio of the number of months (with
such number rounded up to include any fractional months) from the date of grant
of any such awards to the number of months (with such number rounded up to
include any fractional months) in the total vesting period of any such awards,
and (iv) with respect to any of the Participant’s then outstanding options or
stock appreciation rights granted on or after the Effective Date (“New
Options/SARs”), any New Option/SAR shall have an extended post-termination
exercise period equal to the earlier of (A) twelve (12) months from the date of
termination, or (B) the original term of such New Option/SAR.

(c) Termination Without Cause or Resignation for Good Reason During the Change
of Control Period. If the Participant’s employment is terminated by the Company
without Cause or by the Participant for Good Reason, and the termination is
within the Change in Control Period, then, subject to Sections 3(a) and 5,
Participant shall receive: (i) an amount equal to the Participant’s Severance
Multiple multiplied by the sum of the Participant’s Base Salary and Average
Annual Incentive, payable in equal installments over the Severance Period and in
accordance with the Company’s normal payroll policies; (ii) the Participant’s
Prorated Annual Incentive; (iii) 100% accelerated vesting with respect to the
Participant’s then outstanding unvested equity awards, (iv) any New Option/SAR
shall have an extended post-termination exercise period equal to the earlier of
(A) twelve (12) months from the date of termination, or (B) the original term of
such New Option/SAR, and (v) $2000 per month for the duration of the Severance
Period.



--------------------------------------------------------------------------------

(d) Certain Terminations Prior to a Change of Control. If a Change in Control
occurs, and if the Participant’s employment is terminated within six (6) months
prior to the Change in Control and the Participant can prove to the Committee’s
satisfaction (as determined by the Committee in its sole discretion) that such
termination arose in connection with or anticipation of a Change in Control,
then for purposes of the Plan, such termination shall be deemed to have occurred
during the Change in Control Period.

(e) Golden Parachute Excise Taxes.

(i) Parachute Payments of Less than 3x Base Amount Plus Fifty Thousand Dollars.
In the event that the benefits provided for in this agreement or otherwise
payable to Participant (a) constitute “parachute payments” within the meaning of
Section 280G of the Internal Revenue Code of 1986, as amended (the “Code”),
(b) would be subject to the excise tax imposed by Section 4999 of the Code, and
(c) the aggregate value of such parachute payments, as determined in accordance
with Section 280G of the Code and the proposed Treasury Regulations thereunder
(or the final Treasury Regulations, if they have then been adopted) is less than
the product obtained by multiplying three by Participant’s “base amount” within
the meaning of Code Section 280G(b)(3) and adding to such product fifty thousand
dollars, then such benefits shall be reduced to the extent necessary (but only
to that extent) so that no portion of such benefits will be subject to excise
tax under Section 4999 of the Code.

(ii) Parachute Payments Equal to or Greater than 3x Base Amount Plus Fifty
Thousand Dollars. In the event that the benefits provided for in this agreement
or otherwise payable to Participant (a) constitute “parachute payments” within
the meaning of Section 280G of the Code, (b) would be subject to the excise tax
imposed by Section 4999 of the Code, and (c) the aggregate value of such
parachute payments, as determined in accordance with Section 280G of the Code
and the proposed Treasury Regulations thereunder (or the final Treasury
Regulations, if they have then been adopted) is equal to or greater than the
product obtained by multiplying three by Participant’s “base amount” within the
meaning of Code Section 280G(b)(3) and adding to such product fifty thousand
dollars, then (A) the benefits shall be delivered in full, and (B) the
Participant shall receive (1) a payment from the Company sufficient to pay such
excise tax and (2) an additional payment from the Company sufficient to pay the
federal and state income and employment taxes and additional excise taxes
arising from the payments made to the Participant by the Company pursuant to
this clause (B).

(iii) 280G Determinations. Unless the Company and the Participant otherwise
agree in writing, the determination of Participant’s excise tax liability and
the amount required to be paid or reduced under this Section 4(e) shall be made
in writing by the Company’s independent auditors who are primarily used by the
Company immediately prior to the Change of Control (the “Accountants”). For
purposes of making the calculations required by this Section 4(e), the
Accountants may make reasonable assumptions and approximations concerning
applicable taxes and may rely on reasonable, good faith interpretations
concerning the application of Sections 280G



--------------------------------------------------------------------------------

and 4999 of the Code. The Company and the Participant shall furnish to the
Accountants such information and documents as the Accountants may reasonably
request in order to make a determination under this Section. The Company shall
bear all costs the Accountants may reasonably incur in connection with any
calculations contemplated by this Section 5.

(f) Internal Revenue Code Section 409A. Notwithstanding any other provision of
this Plan, if the Participant is a “key employee” under Code Section 409A and a
delay in making any payment or providing any benefit under this Plan is required
by Code Section 409A, such payments shall not be made until the end of six
(6) months following the date of the Participant’s separation from service as
required by Code Section 409A.

(g) Mitigation Required. Payments and benefits provided for under the Plan shall
be reduced by any compensation or benefits earned by the Participant as a result
of any earnings or benefits that the Participant may receive from any other
source following his or her termination of employment. Moreover, payments and
benefits provided for under the Plan shall be reduced by any payments or
benefits received by Participant pursuant to any other plan, policy, agreement
or arrangement with the Company.

5. Covenants not to Compete and not to Solicit.

(a) Remedies for Breach. The Company’s obligations to provide Severance Payments
as provided in Section 4 are expressly conditioned upon the Participant’s
covenants not to compete and not to solicit as provided herein. In the event the
Participant breaches his or her obligations to the Company as provided herein,
the Company’s obligations to make Severance Payments to the Participant pursuant
to Section 4 shall cease, without prejudice to any other remedies that may be
available to the Company.

(b) Covenant Not to Compete. If a Participant is receiving Severance Payments
pursuant to 4 hereof, then for the duration of the Severance Period, the
Participant shall not directly engage in (whether as an employee, consultant,
proprietor, partner, director or otherwise), or have any ownership interest in,
or participate in the financing, operation, management or control of, any
person, firm, corporation or business that engages or participates anywhere in
the world in providing goods and services similar to those provided by the
Company upon the date of the Participant’s termination of employment. Ownership
of less than 3% of the outstanding voting stock of a publicly-held corporation
or other entity shall not constitute a violation of this provision.

(c) Covenant Not to Solicit. If a Participant is receiving Severance Payments
pursuant to Section 4 hereof, he or she shall not, at any time during the
Severance Period, directly or indirectly solicit any individuals to leave the
Company’s employ for any reason or interfere in any other manner with the
employment relationships at the time existing between the Company and its
current or prospective employees.

(d) Representations. The covenants contained in this Section 5 shall be
construed as a series of separate covenants, one for each county, city and state
(or analogous entity) and country of the world. If, in any judicial proceeding,
a court shall refuse to enforce any of the separate covenants, or any part
thereof, then such unenforceable covenant, or such part thereof, shall be deemed
eliminated from this Plan for the purpose of those proceedings to the extent
necessary to permit the remaining separate covenants, or portions thereof, to be
enforced.



--------------------------------------------------------------------------------

(e) Reformation. In the event that the provisions of this Section 5 should ever
be deemed to exceed the time or geographic limitations, or scope of this
covenant, permitted by applicable law, then such provisions shall be reformed to
the maximum time or geographic limitations, as the case may be, permitted by
applicable laws.

6. Employment Status; Withholding

(a) Employment Status. This Plan does not constitute a contract of employment or
impose on the Participant or the Company any obligation to retain the
Participant as an Employee, to change the status of the Participant’s
employment, or to change the Company’s policies regarding termination of
employment. The Participant’s employment is and shall continue to be at-will, as
defined under applicable law. If the Participant’s employment with the Company
or a successor entity terminates for any reason, the Participant shall not be
entitled to any payments, benefits, damages, awards or compensation other than
as provided by this Plan or available in accordance with the Company’s
established employee plans and practices or other agreements with the Company at
the time of termination.

(b) Taxation of Plan Payments. All amounts paid pursuant to this Plan shall be
subject to all applicable payroll and withholding taxes.

7. Arbitration. Any dispute or controversy that shall arise out of the terms and
conditions of the Plan and that cannot be resolved within thirty (30) days of
the dispute or controversy through good-faith negotiation or non-binding
mediation between the Participant and the Company, shall be subject to binding
arbitration in Santa Clara, California before the American Arbitration
Association under its National Rules for the Resolution of Employment Disputes,
supplemented by the California Rules of Civil Procedure. The prevailing party in
any arbitration shall be entitled to injunctive relief in any court of competent
jurisdiction to enforce the arbitration award.

8. Successors to Company and Participants.

(a) Company’s Successors. Any successor to the Company (whether direct or
indirect and whether by purchase, lease, merger, consolidation, liquidation or
otherwise) to all or substantially all of the Company’s business and/or assets
shall assume the obligations under this Plan and agree expressly to perform the
obligations under this Plan by executing a written agreement. For all purposes
under this Plan, the term “Company” shall include any successor to the Company’s
business and/or assets which executes and delivers the assumption agreement
described in this subsection or which becomes bound by the terms of this Plan by
operation of law.

(b) Participant’s Successors. All rights of the Participant hereunder shall
inure to the benefit of, and be enforceable by, the Participant’s personal or
legal representatives, executors, administrators, successors, heirs, devisees
and legatees.



--------------------------------------------------------------------------------

9. Duration, Amendment and Termination

(a) Duration. The initial term of this Plan shall be three (3) years from the
Effective Date. At the end of the initial three (3) year term and any subsequent
annual terms, the Plan shall be automatically extended for a one (1) year period
unless terminated by the Committee prior to the end of such term, provided that
any such termination shall be effective only with respect to future Plan Years.
Participants shall be given notice of a Plan termination within sixty (60) days
of the Board’s decision. A termination of this Plan pursuant to the preceding
sentence shall be effective for all purposes, except that such termination shall
not affect the right of a Participant whose employment termination date occurred
prior to the termination date of the Plan to receive any Severance Payment to
which such Participant is then entitled under the terms of the Plan.

(b) Change in Control. In the event of a Change in Control during the term of
the Plan, the term of the Plan shall be the Change in Control Period.

(c) Amendment and Termination. The Committee, shall have the discretionary
authority to amend the Plan at any time, except no such amendment or termination
shall affect the right of a Participant whose employment termination date
occurred prior to the termination date of the Plan to receive any Severance
Payment to which such Participant is then entitled under the terms of the Plan
without the written consent of the Participant.

10. Plan Administration

(a) Plan Administrator. The Plan shall be administered by the Committee and the
Committee shall be responsible for the general administration and interpretation
of the Plan and for carrying out its provisions. The Committee shall have such
powers as may be necessary to discharge its duties hereunder.

(b) Procedures. The Committee may adopt such rules, regulations and bylaws and
shall have the discretionary authority make such decisions as it deems necessary
or desirable for the proper administration of the Plan. Any rule or decision by
the Committee shall be conclusive and binding upon all Participants.

11. Miscellaneous Provisions.

(a) Notices and all other communications contemplated by this Plan shall be in
writing and shall be deemed to have been duly given when personally delivered or
when mailed by U.S. registered or certified mail, return receipt requested and
postage prepaid. In the case of the Participant, mailed notices shall be
addressed to him or her at the home address which he or she most recently
communicated to the Company in writing. In the case of the Company, mailed
notices shall be addressed to the Company’s Vice-President, Human Resources, 160
Rio Robles, San Jose, CA 95134.

(b) The invalidity or unenforceability of any provision or provisions of this
Plan shall not affect the validity or enforceability of any other provision
hereof, which shall remain in full force and effect.

(c) The rights of any person to payments or benefits under this Plan shall not
be made subject to option or assignment, either by voluntary or involuntary
assignment or by operation of law, including (without limitation) bankruptcy,
garnishment, attachment or other creditor’s process, and any action in violation
of this subsection shall be void. However, payments and benefits under the Plan
may be reduced or offset by any amount a Participant may owe the Company, to the
extent permitted by applicable law.



--------------------------------------------------------------------------------

(d) Company may assign its rights under this Plan to an affiliate, and an
affiliate may assign its rights under this Plan to another affiliate of the
Company or to the Company; provided, however, that no assignment shall be made
if the net worth of the assignee is less than the net worth of the Company at
the time of assignment; provided, further, that the Company shall guarantee all
benefits payable hereunder. In the case of any such assignment, the term
“Company” when used in this Plan shall mean the corporation that actually
employs the Participant.